Cite as 2013 Ark. 518

                SUPREME COURT OF ARKANSAS

IN RE THE ARKANSAS                               Opinion Delivered December   12, 2013
CONTINUING LEGAL EDUCATION
BOARD




                                       PER CURIAM


       Jim Jackson of Little Rock is appointed to the Continuing Legal Education Board for

a three-year term concluding on December 12, 2016. Mr. Jackson will be an at-large

representative, Position 6, and replaces Joel Taylor of Morrilton whose term has concluded.

       Judge Mitch Cash of Marshall, representative of the First Congressional District, is

reappointed to the Continuing Legal Education Board for a three-year term concluding on

December 12, 2016.

       Elisa White of Little Rock, at-large representative, Position 9, is reappointed to the

Continuing Legal Education Board for a three-year term concluding on December 12, 2016.

       The Court extends its sincere appreciation to Mr. Jackson for accepting appointment

to this important Board. The Court would like to thank Judge Cash and Ms. White for their

continued service. The Court also thanks Mr. Taylor for his dedicated and faithful service

to the Board.